--------------------------------------------------------------------------------



SEPARATION AGREEMENT

 

           This Separation Agreement is made this 30th day of June, 2006 between
Nalco Company for itself and on behalf of its affiliates (collectively the
“Company” or “Nalco”) and Philippe F. Creteur, (“Mr. Creteur”).

 

Recitals



 

                Mr. Creteur’s employment with the Company will be terminated on
July 31, 2006.

                Mr. Creteur entered into a Severance Agreement with the Company
with effective date of January 1, 2004 (the “Severance Agreement”), a copy of
which is attached as Attachment 1.

 

                Mr. Creteur entered into a Management Members Agreement with
Nalco LLC, an indirect parent of Nalco, on or about June 30, 2004, a copy of
which is attached as Attachment 2, pursuant to which Mr. Creteur was given the
opportunity to invest in certain equity ownership units in Nalco LLC (the
“Management Members Agreement”).

 

                Terms not otherwise defined in this Agreement shall have the
meanings indicated in the Severance Agreement.

 

Agreement

 

Accordingly, Mr. Creteur and Nalco agree as follows:

 

1.

Termination of Employment and Severance Agreement

 

Effective July 31, 2006, Mr. Creteur will be terminated from all positions held
by him as an officer, employee or director of Nalco, and all of its subsidiaries
and affiliates. Mr. Creteur shall execute any requested forms to resign from
such positions. The terms and conditions of the Severance Agreement are
incorporated herein by reference.

 

2.

Separation Benefits

 

 

a.

Mr. Creteur and Nalco LLC will separately enter into an amendment of the
Management Members Agreement. This Agreement is conditioned upon the parties
executing the described amendment to the Management Members Agreement.

 

 

b.

The Company shall pay Mr. Creteur a cash severance amount of USD 20,050.

 

--------------------------------------------------------------------------------





 

c.

The Company shall reimburse Mr. Creteur for housing through November 1, 2006 and
storage through November 1, 2006, such amounts not to exceed USD 25,120.

 

 

d.

The Company will continue Mr. Creteur’s current medical and dental coverage for
the period through July 31, 2007 at current cost.

 

 

e.

The Company will reimburse tax assistance for Mr. Creteur up to a cap of USD
5,000.

 

3.

Waiver of Severance Benefit under Severance Agreement

 

Mr. Creteur waives and releases any and all claim he has to the severance
benefits under Section 3(a) of the Severance Agreement and further waives and
releases any and all other claims he has to severance payments or severance
benefits from Nalco or any of its affiliates and any housing benefits not
specifically stated herein.

 

All other terms and conditions in the Severance Agreement not modified by this
Separation Agreement shall remain in effect and enforceable.

 

4.

Reconciliation of Expense Reports, Travel Advances, Credit Card Charges, and
Other Obligations

 

If he has not already done so, by August 10, 2006, Mr. Creteur will deliver to
Nalco a final written report and reconciliation of all outstanding travel
advances and charges made against credit cards issued to Mr. Creteur by or on
behalf of Nalco. Mr. Creteur shall identify those portions of advances and
charges which were devoted to personal use and those portions that were devoted
to the business purposes of Nalco. For the portions devoted to Nalco’s business
purposes, Mr. Creteur will provide all of the information normally provided
under Nalco’s practices and procedures, with appropriate receipts.

 

Mr. Creteur will also provide a detailed statement of all business expenses
which Mr. Creteur claims Mr. Creteur incurred for Nalco’s business purposes
which have not been reimbursed.

 

If the final report of business expenses, use of travel advances, and credit
card charges reveals Mr. Creteur owes Nalco money, the sum owing shall be
deducted from severance payments. If the report reveals Nalco owes Mr. Creteur
money, the sum owing shall be promptly paid by check.

 

By filing Mr. Creteur’s final report of business expenses, expenditure of travel
advances, and credit card charges, Mr. Creteur warrants the accuracy of the
report and also that there are no further credit card charges or business
expenses (except

 

--------------------------------------------------------------------------------



minor telephone charges). Nalco shall not reimburse any subsequently reported
expenses.

 

If Mr. Creteur has an unpaid obligation to Nalco arising from a loan, cash
advance, overpayment, or other obligation, Mr. Creteur authorizes Nalco to
deduct the outstanding debt or obligation from Mr. Creteur’s net (after
withholding taxes and any other withholding obligations) severance pay.

 

Mr. Creteur agrees to immediately return all Nalco property to Nalco.

 

 

5.

General Release and Covenant Not to Sue

 

In consideration of Nalco’s promises under this Separation Agreement,
Mr. Creteur individually, and Mr. Creteur’s successors, assigns, heirs, and
agents, and each and all of them, hereby unconditionally and forever release,
acquit, and discharge Nalco, its parents (including Nalco LLC), subsidiaries and
affiliates, and each of their respective officers, directors, stockholders,
employees, agents, and attorneys from any and all claims, demands, liabilities,
and causes of action of every kind, nature and description whatsoever whether
known or unknown, or suspected to exist, which Mr. Creteur ever had or may now
have up to the date of signing this Agreement, against Nalco, or any of them,
including, any claim arising out of or relating to (i) any aspect of
Mr. Creteur’s employment with Nalco, including the termination of such
employment; (ii) any federal, state, local or other government statute,
regulation or ordinance of any country, including but not limited to the
following US laws, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, 29 U.S.C.
sec. 621 et. seq. as amended by the Older Workers’ Benefit Protection Act of
1990, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, and the Rehabilitation Act of 1973, The
Worker Adjustment and Retraining Notification Act and (iii) the common law of
the jurisdiction wherein Mr. Creteur resides or any other jurisdiction,
including without limitation, intentional infliction of emotional distress,
breach of contract and any claims for consequential and/or punitive damages for
any reason. It is the intention of Mr. Creteur that in executing this Agreement
Mr. Creteur is providing a General Release and that it shall be an effective bar
to each and every claim, demand and cause of action, either known or unknown,
for all acts, or omissions of Nalco occurring prior to and up to the date this
Agreement is executed. This release includes but is not limited to:

 

 

-

any claims for assault, battery, wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other tort or
common law claims;

 

 

--------------------------------------------------------------------------------



 

-

any claim to challenge the enforceability of any provision of the Severance
Agreement, including but not limited to the noncompetition, nondisclosure, and
nonsolicitation provisions in the Severance Agreement;

 

 

-

any claims for the breach of any written, implied or oral contract;

 

 

-

any claims of discrimination, harassment or retaliation based on such things as
age, national origin, ancestry, race, religion, sex (including sexual
harassment), sexual orientation, or physical or mental disability or medical
condition or any other protected status;

 

 

-

any claims for benefits or monetary equivalent of benefits except as provided in
this Agreement; and

 

 

-

any entitlement to reinstatement with or rehire or reemployment by Nalco.

 

Also waived are any rights to attorneys’ fees, compensation or other recovery as
the result of any legal action brought by Mr. Creteur or on Mr. Creteur’s behalf
by any other party, based on any right Mr. Creteur has released and waived under
this Separation Agreement. Excepted from this release are claims challenging the
validity of this Separation Agreement under the Age Discrimination in Employment
Act. Mr. Creteur’s release under the Age Discrimination in Employment Act does
not apply to any claims that arise or may arise based on events that take place
after the date Mr. Creteur signs this Agreement. Also not released are any
claims Mr. Creteur may have for a) Worker’s Compensation benefits, b) accrued
wages, accrued but unused vacation pay, and accrued commissions, if any, up to
the date of termination, c) any vested pension benefits, or d) any right to
unemployment benefits.

 

Mr. Creteur agrees never to institute any charge, lawsuit, complaint,
proceeding, grievance or action of any kind (at law, in equity or otherwise) in
any state or federal court, or in any other public or private tribunal, against
Nalco on any grounds, for any occurrence from the beginning of time to the
effective date of this Agreement. The only exception to this covenant not to sue
is a claim that challenges the validity of this Separation Agreement and alleges
age discrimination. If Mr. Creteur sues Nalco in violation of this Separation
Agreement, then Mr. Creteur shall be liable for Nalco’s actual attorneys’ fess
and other litigation costs incurred in defending such matter.

 

6.

Confidentiality and Covenants

 

Mr. Creteur agrees not to disclose any of the terms of this Separation Agreement
to anyone, other than Mr. Creteur’s spouse, attorney, and accountant or as
required by law. Mr. Creteur may disclose the terms of this Separation Agreement
to them only upon the understanding they shall be bound not to

 

--------------------------------------------------------------------------------



disclose the terms to anyone else. Before disclosing these terms to them,
Mr. Creteur shall inform them of their confidentiality obligations. Similarly,
Nalco’s directors, officers and other employees are not authorized, except as
required by law, to disclose any of the terms of this Separation Agreement to
any party outside Nalco (other than Nalco’s attorneys and auditors) or to other
officers or employees of Nalco except as necessary in connection with the
performance of their duties to Nalco.

 

Disclosure of the terms of this Separation Agreement by anyone to whom
Mr. Creteur discloses them shall be deemed an unauthorized disclosure by
Mr. Creteur.

 

In exchange for the consideration hereunder, for a period of two (2) years
beginning on September 30, 2006, (i) Mr. Creteur shall not, within any
jurisdiction or marketing area in which the Company (or its subsidiaries (as
such term is defined below)) is doing business, directly or indirectly, own,
manage, operate, control, consult with, be employed by, or participate in the
ownership, management, operation or control of any business of the type and
character engaged in or competitive with that conducted by the Company (or its
subsidiaries); (ii) Mr. Creteur shall not, directly or indirectly, employ,
solicit for employment or otherwise contract for the services of any individual
who is an employee of the Company (or its subsidiaries and affiliates (as such
term is defined below)) at the time of this Agreement or who shall subsequently
become an employee of the Company (or its subsidiaries and affiliates).

 

(a) Mr. Creteur will not divulge, transmit or otherwise disclose (except as
legally compelled by court order, and then only to the extent required, after
prompt notice to the Company of any such order), directly or indirectly, other
than in the regular and proper course of business of the Company, any
confidential knowledge or information with respect to the operations, finances,
organization or employees of the Company (or its Subsidiaries and Affiliates) or
with respect to trade secrets, confidential or secret processes, services,
techniques, product formulations, customer information, marketing or business
plans with respect to the Company (or its Subsidiaries and Affiliates); and (ii)
Mr. Creteur will not use, directly or indirectly, any confidential information
for the benefit of anyone other than the Company (or its Subsidiaries and
Affiliates); provided, however, that Mr. Creteur has no obligation, express or
implied, to refrain from using or disclosing to others any such knowledge or
information which is or hereafter shall become available to the public other
than through disclosure by Mr. Creteur. All new processes, techniques, know-how,
inventions, plans, products, patents and devices developed, made or invented by
Mr. Creteur, alone or with others, while an employee of the Company which are
related to the business of the Company (or its subsidiaries and affiliates)
shall be and become the sole property of the Company, unless released in writing
by the Company, and Mr. Creteur hereby assigns any and all rights therein or
thereto to the Company. All files, records, correspondence, memoranda, notes or
other documents (including, without

 

--------------------------------------------------------------------------------



limitation, those in computer-readable form) or property relating or belonging
to the Company, whether prepared by Mr. Creteur or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by Mr. Creteur (including, without limitations, any
copies thereof) upon termination of this Agreement for any reason whatsoever.

 

Mr. Creteur will communicate and disclose in writing to the Company all
inventions, discoveries, improvements, machines, devices, designs, processes,
products, software, treatments, formulae, mixtures and/or compounds whether
patentable or not as well as patents and patent applications made, conceived,
developed or acquired by Mr. Creteur or under which Mr. Creteur acquired the
right to grant licenses or become licensed, whether alone or jointly with
others, during his employment with the Company (all collectively referred to as
“Inventions”). All of Mr. Creteur’s right, title and interest in, to and under
such Inventions, including licenses and right to grant licenses are the sole
property of the Company and the same are hereby assigned to the Company. Any
Invention disclosed by Mr. Creteur to anyone within one (1) year after September
30, 2006, which relates to any matters pertaining to, applicable to, or useful
in connection with, the business of the Company shall be deemed to have been
made or conceived or developed by Mr. Creteur during his employment with the
Company.

 

For all of Mr. Creteur’s Inventions, Mr. Creteur will execute and deliver all
documents which the Company shall deem necessary or appropriate to assign,
transfer and convey to the Company, all of Mr. Creteur’s right, title, interest
in and to such Inventions, and enable the Company to file and prosecute
applications for Letters Patent of the United States and any foreign countries
on Inventions as to which the Company wishes to file patent applications; and do
all other things (including the giving of evidence in suits and other
proceedings) which the Company shall deem necessary or appropriate to obtain,
maintain, and assert patents for any and all such Inventions and to assert its
rights in any Inventions not patented.

 

Mr. Creteur hereby assigns to the Company the copyright in all works prepared by
Mr. Creteur which are or were either within the scope of Mr. Creteur’s
employment with the Company; or, based upon information acquired from the
Company not normally made available to the public; or, commissioned by the
Company but not within Mr. Creteur’s scope of employment.

 

Mr. Creteur also agrees to do all things (including the giving of evidence in
suits and other proceedings) which the Company shall deem necessary or
appropriate to obtain, maintain, and enable the Company to protect its rights in
and to such works.

 

 

--------------------------------------------------------------------------------



Mr. Creteur hereby releases and allows the Company to use, for any lawful
purpose, any voice reproduction, photograph, or other video likeness of
Mr. Creteur made in the scope of Mr. Creteur’s employment.

 

All expenses incident to any action required by the Company to assign Inventions
or copyrights to the Company or so taken in its behalf pursuant to the terms of
this Agreement shall be borne by the Company, including a reasonable payment for
Mr. Creteur’s time and expenses involved if not then in the Company’s employ.

 

Mr. Creteur acknowledges that a breach of his covenants contained herein may
cause irreparable damage to the Company (its subsidiaries and affiliates), the
exact amount of which will be difficult to ascertain, that the remedies at law
for any such breach will be inadequate and that the payments and other benefits,
in the Severance Agreement and this Separation Agreement, are additional
consideration for the covenants contained herein. Accordingly, Mr. Creteur
agrees that if he breaches any of the covenants contained herein, in addition to
any other remedy which may be available at law or in equity, the Company shall
be entitled to specific performance and injunctive relief. In addition, the
breach of any of the covenants contained herein shall entitle the Company to
permanently withhold, and, if applicable, to recover from Mr. Creteur any
payments, benefits, or other entitlements, of any type owed by the Company to
Executive under the Severance Agreement, this Separation Agreement, any other
agreement or plan irrespective of whether the covenants in this Separation
Agreement or the Severance Agreement are deemed enforceable by a court. The
Company and Mr. Creteur further acknowledge that the time, scope, geographic
area and other provisions herein have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. In the event that the covenants herein shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, they shall be
interpreted to extend only over the maximum period of time for which they may be
enforceable and/or over the maximum geographical area as to which they may be
enforceable and/or to the maximum extent in all other respects as to which they
may be enforceable, all as determined by such court in such action.

 

Mr. Creteur agrees to cooperate with the Company during his employment hereunder
and thereafter (including following Mr. Creteur’s termination of employment for
any reason), by making himself reasonably available to testify on behalf of the
Company in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Company’s Board of Directors or its representatives or counsel, or
representatives or counsel to the Company, as reasonably requested; provided,
however that the same does not materially interfere with his then current
professional activities or

 

--------------------------------------------------------------------------------



important personal activities and is not contrary to the best interests of
Mr. Creteur. The Company agrees to reimburse Mr. Creteur, on an after-tax basis,
for all expenses including pre-approved legal expenses, actually incurred in
connection with his provision of testimony or assistance.

 

Mr. Creteur will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company, its
subsidiaries or its or their respective officers, directors, employees,
advisors, businesses or reputations. The Company agrees that it shall advise the
members of the Board of Directors and its senior officers not to disparage
Mr. Creteur and the Company shall use its reasonable business efforts to prevent
them from doing so; provided, however, the Company’s obligations to Mr. Creteur
in the immediately preceding sentence shall not apply to any oral, written or
electronic statements, representations or other communications made internally
at the Company by any member of the Board of Directors or any of the Company’s
senior officers if such oral, written or electronic statements, representations
or other communications are made by any of the foregoing individuals in the
course of such individual’s duties, responsibilities or obligations to the
Company. Notwithstanding the foregoing, nothing in this Agreement shall preclude
Mr. Creteur or a representative of the Company from making truthful statements
or disclosures that are required by applicable law, regulation or legal process.

 

7.

Additional Provisions

 

 

A.

Mr. Creteur acknowledges and agrees that:

 

 

-

Mr. Creteur is entering into this Agreement knowingly and voluntarily and of
Mr. Creteur’s own free will and not because of any threats or duress;

 

 

-

Mr. Creteur has been advised by this Agreement to consult with an attorney
before signing this Agreement;

 

 

-

Mr. Creteur has read this Agreement and understands its provision, including
that a portion of the consideration being paid by Nalco is for a release of any
rights or claims under the Age Discrimination in Employment Act:

 

 

-

Mr. Creteur understands that Mr. Creteur may take up to 21 days to consider this
Agreement before signing it;

 

 

-

After Mr. Creteur signs this Agreement, Mr. Creteur will have 7 days to revoke
it;

 

 

--------------------------------------------------------------------------------



 

-

If Mr. Creteur wants to revoke it, Mr. Creteur must deliver a written notice of
revocation to Ms. Mary Manupella at Nalco headquarters in Naperville, IL. If
Mr. Creteur does not revoke it within 7 days after having signed it, this
Agreement will become final between and enforceable by the parties; and

 

 

-

If Mr. Creteur chooses to revoke this Agreement within 7 days after Mr. Creteur
signs it, Mr. Creteur will not receive consideration set forth above, or the
other benefits described hereunder.

 

              Any violation by Mr. Creteur of the covenants, commitments, or
obligations, in this Agreement shall release Nalco from its obligation to
provide any other benefits promised in this Agreement and shall release any
rights in the vesting of any units in Nalco LLC. Nalco’s right to withhold
benefits and Nalco LLC’s right to refuse the vesting of any Nalco LLC units
shall be without prejudice to any other remedy available to Nalco for breach of
this Agreement.

 

 

B.

Mr. Creteur shall not directly or indirectly employ, solicit for employment, or
otherwise contract for the services of any individual who is an employee of the
Company or its affiliates for a period of 5 years.

 

In Witness Whereof, the parties have executed this Agreement on the date
indicated:

 

 

NALCO COMPANY

 

 

 

By: /S/ Mary Manupella          

/S/ Philippe F. Creteur          

Title: Vice President

Mr. Philippe F. Creteur



 

 

--------------------------------------------------------------------------------